Exhibit 10.1

COOPERATION AGREEMENT

This Cooperation Agreement (this “Agreement”), dated as of August 7, 2019, is by
and among the natural persons and entities listed on Schedule A (collectively,
the “Altaris Group,” and individually a “member” of the Altaris Group) and
Tivity Health, Inc., a Delaware corporation (the “Company”).

WHEREAS, the Altaris Group beneficially owns 4,070,840 shares of the Company’s
common stock, par value $0.001 per share (the “Common Stock”), as of the date of
this Agreement;

 

WHEREAS, the Board of Directors of the Company (the “Board”) has determined to
add a new independent director to the Board who was suggested and recommended by
the Altaris Group; and

 

WHEREAS, the Company has reached an agreement with the Altaris Group with
respect to certain matters, as provided in this Agreement.

 

NOW, THEREFORE, in consideration of and reliance upon the mutual covenants and
agreements contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

1.Board Matters; 2020 Annual Meeting.

(a)Prior to the date hereof, (x) the Nominating and Corporate Governance
Committee of the Board has reviewed and approved the qualifications of Daniel
Tully (“New Director”) to serve as member of the Board and (y) the Board has
confirmed that the New Director qualifies as “independent” pursuant to the
Marketplace Rules of The Nasdaq Stock Market (the “NASDAQ Rules”) and applicable
rules and regulations of the Securities and Exchange Commission (the “SEC”).  In
connection with the foregoing, and as a condition to the New Director’s
appointment to the Board, the New Director has provided to the Company
information required to be disclosed by directors or director candidates in
proxy statements or other filings under applicable law or stock exchange
regulations, information in connection with assessing eligibility, independence
and other criteria applicable to directors or satisfying compliance and legal
obligations, and a fully completed copy of the Company’s director candidate
questionnaire and other reasonable and customary director onboarding
documentation, and has consented to appropriate background checks comparable to
those undergone by other non-management directors of the Company.  The Board and
all applicable committees of the Board have taken or shall take all necessary
actions to:

(i)no later than August 7, 2019, appoint the New Director as a director of the
Company with a term expiring at the 2020 annual meeting of stockholders of the
Company (the “2020 Annual Meeting”); and

(ii)except in the event the Altaris Group ceases to own at least 5% of the
outstanding shares of Common Stock (subject to adjustment for reclassifications
and other equitable adjustments) prior to the 2020 Annual Meeting, nominate the
New Director as a

--------------------------------------------------------------------------------

candidate for election to the Board at the 2020 Annual Meeting with a term
expiring at the 2021 annual meeting of stockholders of the Company (the “2021
Annual Meeting”); provided, however, that as a condition to the Company’s
obligation to nominate the New Director for reelection at the 2020 Annual
Meeting, the New Director shall (x) be required to provide information required
to be disclosed by directors or director candidates in proxy statements or other
filings under applicable law or applicable stock exchange regulations, and as
requested by the Company from all members of the Board, in each case as promptly
as necessary to enable the timely filing of the Company’s proxy statement and
other periodic reports with the SEC; and (y) have complied at all times with the
Company Policies (as defined below).

(b)At the 2020 Annual Meeting, except in the event the Altaris Group ceases to
own at least 5% of the outstanding shares of Common Stock (subject to adjustment
for reclassifications and other equitable adjustments) prior to the 2020 Annual
Meeting, the Company agrees to recommend to the stockholders, support and
solicit proxies for the election of the New Director in the same manner as the
Company has supported its nominees for election at prior annual meetings of
stockholders.  

(c)The New Director has acknowledged that all members of the Board, including
the New Director, are required to comply with all policies, procedures,
processes, codes, rules, standards and guidelines applicable to Board members,
including the Company’s Code of Business Conduct and the Board of Directors
Corporate Governance Guidelines (collectively, the “Company Policies”), and
preserve the confidentiality of Company business and information, including
discussions of matters considered in meetings of the Board or Board committees.
The Altaris Group shall provide the Company with such information concerning the
Altaris Group as requested in writing by the Company that is required to be
disclosed under applicable law or the rules of any applicable stock exchange, in
each case as promptly as necessary to enable timely filing of the Company’s
proxy statement.  The Company agrees that it will not amend any Policy for the
purpose of disqualifying the New Director from service on the Board or any
committee thereof.

(d)During the Covered Period (as defined below), each of the members of the
Altaris Group agrees that it will appear in person or by proxy at each annual or
special meeting of stockholders of the Company (including any adjournment,
postponement, rescheduling or continuation thereof), whether such meeting is
held at a physical location or virtually by means of remote communications, and
vote (or execute a consent with respect to) all shares of Common Stock
beneficially owned by such member of the Altaris Group in accordance with the
Board’s recommendations with respect to (a) each election of directors and any
removal of directors, (b) the ratification of the appointment of the Company’s
independent registered public accounting firm, (c) the Company’s “say-on-pay”
proposal, and (d) any other proposal to be submitted to the stockholders of the
Company by either the Company or any stockholders of the Company; provided,
however, that each of the members of the Altaris Group shall be permitted to
vote in its sole discretion as it wishes on any proposal of the Company in
respect of any Extraordinary Transaction (as defined below).

(e)The New Director shall promptly offer to resign from the Board (and, if
requested by the Company, promptly deliver his written resignation to the Board
(which shall provide for his immediate resignation)) if: (i) members of the
Altaris Group, collectively, cease

2

--------------------------------------------------------------------------------

to beneficially own in the aggregate at least 5% of the Company’s then
outstanding Common Stock (subject to adjustment for reclassifications and other
equitable adjustments); or (ii) a member of the Altaris Group otherwise ceases
to comply or breaches any material provision of this Agreement. The Altaris
Group agrees to cause the New Director to resign from the Board if the New
Director fails to resign if and when requested pursuant to this Section 1(e).

(f)If the New Director does not stand for election at the 2020 Annual Meeting or
(if applicable in accordance herewith) the 2021 Annual Meeting, or ceases to be
a director before the end of the Covered Period (as defined below), whether as a
result of death or incapacity or for any other reason (other than voluntarily
determining not to stand for election or voluntarily resigning from the Board),
and at such time members of the Altaris Group, collectively, beneficially own in
the aggregate at least 5% of the Company’s then outstanding Common Stock
(subject to adjustment for reclassifications and other equitable adjustments),
then the Altaris Group will recommend to the Board a substitute person to fill
the resulting vacancy (who will qualify as “independent” pursuant to the NASDAQ
Rules and applicable rules and regulations of the SEC), subject to the approval
of the Nominating and Corporate Governance Committee of the Board after
consideration in good faith and exercising its fiduciary duties, in accordance
with its customary practices for reviewing Board candidates (a “Replacement
Director”).  In the event that the Nominating and Corporate Governance Committee
of the Board does not accept (in accordance with the standards set forth herein)
a Replacement Director nominee recommended by the Altaris Group, the Altaris
Group will have the right to recommend additional Replacement Director nominees,
subject to the terms of this Section 1(f), for prompt consideration by the
Nominating and Corporate Governance Committee.  Upon the acceptance of a
Replacement Director nominee by the Nominating and Corporate Governance
Committee, the Board will appoint such Replacement Director to the Board no
later than five business days after the Nominating and Corporate Governance
Committee’s recommendation of such Replacement Director (which recommendation
shall be made promptly after the Nominating and Corporate Governance Committee’s
acceptance of such Replacement Director nominee).  The Replacement Director will
thereafter be deemed the New Director for purposes of this Agreement and be
entitled to the same rights and subject to the same requirements under this
Agreement that had been applicable to the replaced New Director, and the Company
agrees that the Board will appoint such Replacement Director to the Board to
serve the unexpired term of the replaced New Director.  Following the
appointment of any Replacement Director to replace the New Director in
accordance with this Section 1(f), all references to the New Director herein
shall be deemed to include any Replacement Director (it being understood that
this sentence shall apply whether or not references to the New Director
expressly state that they include any Replacement Director). If at any time the
Altaris Group, collectively, cease to beneficially own in the aggregate at least
5% of the Company’s then outstanding Common Stock (subject to adjustment for
reclassifications and other equitable adjustments), the right of the Altaris
Group pursuant to this Section 1(f) to participate in the recommendation of a
Replacement Director to fill the vacancy caused by the New Director or any
Replacement Director ceasing to be a director shall automatically
terminate.  Prior to the appointment of any Replacement Director to the Board,
the Replacement Director will submit to the Company the information described in
Section 1(a)(ii)(x) hereof.

3

--------------------------------------------------------------------------------

2.Standstill.

(a)Each member of the Altaris Group agrees that, during the Covered Period, it
shall not, and shall cause each of its Affiliates or Associates (as such terms
are defined in Rule 12b-2 promulgated by the SEC under the Securities Exchange
Act of 1934, as amended (the “Exchange Act”)) under the control of a member of
the Altaris Group (collectively and individually, the “Altaris Group
Affiliates”) not to (except as expressly set forth in this Agreement), directly
or indirectly, in any manner, alone or in concert with others:

(i)make, engage in, or in any way participate in, directly or indirectly, any
“solicitation” of proxies (as such terms are used in the proxy rules of the SEC
but without regard to the exclusion set forth in Rule 14a-1(l)(2)(iv) of the
Exchange Act) or consents to vote, or seek to advise, encourage or influence any
person, other than any Altaris Group Affiliates, with respect to the voting of
any securities of the Company or any securities convertible or exchangeable into
or exercisable for any such securities (collectively, “securities of the
Company”) for the election of individuals to the Board or to approve stockholder
proposals, or become a “participant” in any contested “solicitation” for the
election of directors with respect to the Company (as such terms are defined or
used under the Exchange Act) (other than a “solicitation” or acting as a
“participant” in support of all of the nominees of the Board at any stockholder
meeting or voting its shares at any such meeting in its sole discretion (subject
to compliance with this Agreement)) or make or be the proponent of any
stockholder proposal (pursuant to Rule 14a-8 under the Exchange Act or
otherwise), other than as permitted hereby;

(ii)form, join, encourage, influence, advise or in any way participate in any
“group” (as such term is defined in Section 13(d)(3) of the Exchange Act) with
any persons who are not Altaris Group Affiliates with respect to any securities
of the Company or otherwise in any manner agree, attempt, seek or propose to
deposit any securities of the Company in any voting trust or similar arrangement
(including lending any securities of the Company to any person for the purpose
of allowing such person to vote such securities in connection with any
stockholder vote of the Company), or subject any securities of the Company to
any arrangement or agreement with respect to the voting thereof, other than as
permitted hereby;

(iii)acquire, offer or propose to acquire, or agree to acquire, directly or
indirectly, whether by purchase, tender or exchange offer, through the
acquisition of control of another person, by joining a partnership, limited
partnership, syndicate or other group (including any group of persons that would
be treated as a single “person” under Section 13(d) of the Exchange Act),
through swap or hedging transactions or otherwise, any securities of the Company
or any rights decoupled from the underlying securities of the Company that would
result in the Altaris Group (together with the Altaris Group Affiliates) owning,
controlling or otherwise having any beneficial or other ownership interest in
more than 10% in the aggregate of the shares of Common Stock outstanding at such
time; provided that nothing herein will require Common Stock to be sold to the
extent the Altaris Group and the Altaris Group Affiliates, collectively, exceed
the ownership limit under this paragraph as the result of a share repurchase or
similar Company actions that reduces the number of outstanding shares of Common
Stock, as long as the beneficial or other ownership interest of the Altaris
Group does not increase thereafter (except solely as a result of corporate
actions taken by the Company);

4

--------------------------------------------------------------------------------

(iv)effect or seek to effect, offer or propose to effect, cause or participate
in, or in any way assist or facilitate any other person to effect or seek, offer
or propose to effect or participate in, any tender or exchange offer, merger,
consolidation, acquisition, scheme, arrangement, business combination,
recapitalization, reorganization, sale or acquisition of material assets,
liquidation, dissolution or other extraordinary transaction involving the
Company or any of its subsidiaries or joint ventures or any of their respective
securities (each, an “Extraordinary Transaction”), or make any public statement
with respect to an Extraordinary Transaction; provided, however, that this
clause shall not (A) restrict the tender by the Altaris Group or any of its
members or any Altaris Group Affiliate of any securities of the Company into any
tender or exchange offer or vote with respect to any Extraordinary Transaction,
(B) prohibit the Altaris Group or any of its members or any Altaris Group
Affiliate from privately (in a manner not reasonably expected to result in any
public disclosure) advocating for such actions with the Board or prohibit the
Altaris Group or any of its members or any Altaris Group Affiliate from
privately (in a manner not reasonably expected to result in any public
disclosure) engaging in discussions with any of their respective advisors and
consultants regarding an Extraordinary Transaction or participating in such
transaction or any other actions approved by the Board, or (C) restrict the
receipt of any consideration by the Altaris Group or an Altaris Group Affiliate
on the same basis as other stockholders of the Company in connection with an
Extraordinary Transaction;

(v)engage in any short sale or any purchase, sale or grant of any option,
warrant, convertible security, stock appreciation right, or other similar right
(including any hedging, put or call option or “swap” transaction) with respect
to any securities of the Company (other than a broad-based market basket or
index);

(vi)(A) seek representation on or nominate any candidate to, the Board, except
as set forth herein, (B) seek or encourage the removal of any member of the
Board, (C) conduct a referendum of stockholders, or (D) make a request for any
stockholder list or other Company books and records, whether pursuant to Section
220 of the DGCL or otherwise;

(vii)take any action in support of or make any proposal or request that
constitutes: (A) controlling, changing or influencing the Board, management or
policies of the Company, including any plans or proposals to change the number
or term of directors or the removal of any directors, or to fill any vacancies
on the Board, except as set forth herein; (B) any material change in the
capitalization, stock repurchase programs and practices or dividend policy of
the Company; (C) any other material change in the Company’s management, business
or corporate structure; (D) seeking to have the Company waive or make amendments
or modifications to the Company’s restated certificate of incorporation, as
amended, or the Bylaws, or other actions that may impede or facilitate the
acquisition of control of the Company by any person; (E) causing a class of
securities of the Company to be delisted from, or to cease to be authorized to
be quoted on, any securities exchange; or (F) causing a class of securities of
the Company to become eligible for termination of registration pursuant to
Section 12(g)(4) of the Exchange Act;

(viii)make any public disclosure, announcement or statement regarding any
intent, purpose, arrangement, plan or proposal with respect to the Board, the
Company, its

5

--------------------------------------------------------------------------------

management, policies or affairs, any of its securities or assets or this
Agreement that is inconsistent with the provisions of this Agreement;

(ix)(A) commence, encourage or support any derivative action in the name of the
Company, or any class action against the Company or any of its officers or
directors, or (B) take any action challenging the validity or enforceability of
any of the provisions of this Section 2(a) or publicly disclose, or cause or
facilitate the public disclosure (including the filing of any document with the
SEC or any other governmental agency or any disclosure to any journalist, member
of the media or securities analyst) of, any intent, purposes, plan or proposal
to take any action challenging the validity or enforceability of any provisions
of this Section 2(a), in any such case other than (w) litigation to enforce the
provisions of this Agreement, (x) counterclaims with respect to any proceeding
initiated by, or on behalf of, the Company or its Affiliates against the Altaris
Group or any of its members or any Altaris Group Affiliate, (y) the exercise of
statutory appraisal, dissenters or similar rights under the Delaware General
Corporation Law, and (z) bringing bona fide commercial disputes that do not
relate to the subject matter of this Agreement;

(x)take any action which could cause or require the Company or any Affiliate of
the Company to make a public announcement regarding any of the foregoing (other
than as permitted under subclauses (w), (x), (y) or (z) of clause (ix) above),
or publicly seek or request permission to do any of the foregoing;

(xi)request, directly or indirectly, that the Company or the Board or any of
their respective representatives amend or waive any provision of this Section
2(a), other than through non-public communications with the Company that would
not reasonably be expected to trigger public disclosure obligations for any
party; or

(xii)enter into any discussions, negotiations, agreements or understandings with
any third party with respect to any of the foregoing, or advise, assist,
knowingly encourage or seek to persuade any third party to take any action or
cause any action or make any statement with respect to any of the foregoing, or
otherwise take or cause any action or make any statement inconsistent with any
of the foregoing.

The foregoing provisions of this Section 2(a) shall not be deemed to prohibit
(i) the Altaris Group and their representatives from communicating privately
with the Company’s directors, officers or advisors so long as such
communications are not intended to, and would not reasonably be expected to,
require any public disclosure of such communications; (ii) the New Director from
taking any actions that may be taken solely in his capacity as a member of the
Board in accordance with his fiduciary duties to all stockholders of the Company
so long as such actions are consistent with the Altaris Group’s and the New
Director’s obligations and representations under the other sections of this
Agreement; or (iii) the Altaris Group or any Altaris Group Affiliate from making
any factual statement as required by applicable legal process, subpoena, or
legal requirement from any governmental authority with competent jurisdiction
over the party from whom information is sought (so long as such request did not
arise as a result of discretionary acts by the Altaris Group or any Altaris
Group Affiliate).  Notwithstanding anything to the contrary in this Agreement,
if the Board (or any committee thereof) determines to initiate any process to
consider an Extraordinary Transaction (including

6

--------------------------------------------------------------------------------

the engagement of an investment banker) that would involve a sale of 50% or more
of the Company’s equity securities or assets (which transaction may be
structured as a sale of assets, sale of equity interests, merger, consolidation,
tender offer or other business combination), the Company will ensure that all
members of the Board are promptly notified of any such determination.

Notwithstanding anything to the contrary in this Agreement, the Covered Period
shall terminate automatically (and the provisions applicable during the Covered
Period shall no longer be applicable) upon (a) any person (other than one or
more members of the Altaris Group or Altaris Group Affiliates) becoming the
beneficial owner (within the meaning of Section 13(d)(1) of the Exchange Act) or
constructive economic owner (through swaps, options, similar securities or
contracts or otherwise), directly or indirectly, of more than 50% of the
Company’s then outstanding Common Stock, (b) announcement of a tender or
exchange offer by any third party (other than one or more members of the Altaris
Group or Altaris Group Affiliates) for Common Stock of the Company that, if
consummated, would make such person the beneficial owner (as defined in
Section 13(d)(1) of the Exchange Act) of 50% or more of the Common Stock of the
Company, or any rights or options to acquire such ownership, including from a
third party, but only if the Board does not publicly recommend against such
tender or exchange offer within ten business days of such announcement, or
(c) the Company entering into one or more definitive agreements involving the
acquisition by one or more third parties (other than one or more members of the
Altaris Group or Altaris Group Affiliates) of more than 50% of the outstanding
Common Stock of the Company or more than 50% of the Company’s consolidated total
assets.

(b)For purposes of this Agreement:

(i)The terms “person” or “persons” shall mean any individual, corporation
(including not-for-profit), general or limited partnership, limited liability or
unlimited liability company, joint venture, estate, trust, association,
organization or other entity of any kind or nature.

(ii)The term “Covered Period” shall mean the period beginning on the date of
this Agreement and continuing until the date that is ten days prior to the
deadline for the submission of stockholder director nominations for the 2021
Annual Meeting pursuant to the Bylaws; provided, however, that if (A) the Board
provides written notice to the Altaris Group (at least 15 days prior to the
deadline for the submission of stockholder director nominations for the 2021
Annual Meeting) that the Board intends to re-nominate the New Director for
election to the Board at the 2021 Annual Meeting, (B) the Altaris Group consents
in writing to such re-nomination, (C) the Board thereafter re-nominates the New
Director for election to the Board at the 2021 Annual Meeting (in which case,
the Company agrees to recommend to the stockholders, support and solicit proxies
for the election of the New Director at the 2021 Annual Meeting in the same
manner as the Company has supported its nominees for election at prior annual
meetings of stockholders) and (D) the New Director is elected as a director of
the Board at the 2021 Annual Meeting, the Covered Period shall continue until
the date that is ten days prior to the deadline for the submission of
stockholder director nominations for the 2022 annual meeting of stockholders of
the Company.

7

--------------------------------------------------------------------------------

(iii)The terms “Affiliate” and “Associate” shall have the respective meanings
set forth in Rule 12b-2 promulgated by the SEC under the Exchange Act and shall
include all persons that at any time during the term of this Agreement become
Affiliates or Associates of any applicable person referred to in this Agreement.

3.Expenses. Each party shall bear its own expenses incurred in connection with
the matters related to this Agreement.

4.Representations of the Company. The Company represents and warrants as
follows: (a) the Company has the power and authority to execute, deliver and
carry out the terms and provisions of this Agreement and to consummate the
transactions contemplated hereby; (b) this Agreement has been duly and validly
authorized, executed and delivered by the Company, constitutes a valid and
binding obligation and agreement of the Company and is enforceable against the
Company in accordance with its terms except as enforcement thereof may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance or similar laws generally affecting the right of creditors
and subject to general equity principles; and (c) the execution, delivery and
performance of this Agreement by the Company does not and will not (i) violate
or conflict with any law, rule, regulation, order, judgment or decree applicable
to the Company, or (ii) result in any breach or violation of or constitute a
default (or an event which with notice or lapse of time or both could constitute
such a breach, violation or default) under or pursuant to, or result in the loss
of a material benefit under, or give any right of termination, amendment,
acceleration or cancellation of, any organizational document of the Company or
any material agreement, contract, commitment, understanding or arrangement to
which the Company is a party or by which the Company is bound.

5.Representations of the Altaris Group. Each of the members of the Altaris
Group, jointly and severally, represents and warrants as follows: (a) such
member of the Altaris Group that is an entity has the power and authority to
execute, deliver and carry out the terms and provisions of this Agreement and to
consummate the transactions contemplated hereby; (b) this Agreement has been
duly and validly authorized, executed and delivered by such member of the
Altaris Group, constitutes a valid and binding obligation and agreement of such
member of the Altaris Group and is enforceable against such member of the
Altaris Group in accordance with its terms except as enforcement thereof may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance or similar laws generally affecting the right of creditors
and subject to general equity principles; (c) the execution, delivery and
performance of this Agreement by such member of the Altaris Group does not and
will not (i) violate or conflict with any law, rule, regulation, order, judgment
or decree applicable to such member of the Altaris Group, or (ii) result in any
breach or violation of or constitute a default (or an event which with notice or
lapse of time or both could constitute such a breach, violation or default)
under or pursuant to, or result in the loss of a material benefit under, or give
any right of termination, amendment, acceleration or cancellation of, any
organizational document (with respect to any such member that is an entity) of
such member of the Altaris Group or any material agreement, contract,
commitment, understanding or arrangement to which such member of the Altaris
Group is a party or by which such member of the Altaris Group is bound; and (d)
as of the date hereof, the Altaris Group, together with the Altaris Group
Affiliates, beneficially owns, directly or indirectly, an aggregate of 4,070,840
shares of Common Stock and such shares of Common Stock constitute all of the
Common Stock beneficially owned by the Altaris Group

8

--------------------------------------------------------------------------------

and the Altaris Group Affiliates or in which the Altaris Group or the Altaris
Group Affiliates have any interest or right to acquire, whether through
derivative securities, voting agreements or otherwise. The Altaris Group agrees
that it will cause the Altaris Group Affiliates to comply with the terms of this
Agreement.

6.Term.

(a)This Agreement is effective as of the date hereof and shall remain in full
force and effect for the duration of the Covered Period, unless terminated on
such other date established by mutual consent of the parties hereto.

(b)Any obligation to tender the New Director’s resignation or cause such a
resignation pursuant to Section 1(e), this Section 6, and Section 8
(Miscellaneous) through Section 14 (Interpretation and Construction) shall
survive the termination of this Agreement. No termination pursuant to Section
6(a) shall relieve any party hereto from liability for any breach of this
Agreement prior to such termination.

7.Director Programs. The New Director shall participate in all programs in which
the Company’s other non-employee directors participate with respect to D&O
insurance, exculpation, advancement and reimbursement of expenses and
indemnification in connection with the New Director’s service on the Board. No
member of the Board, including the New Director, shall accept any compensation
for service on the Board from any person other than the Company.

8.Miscellaneous. The parties agree that irreparable damage would occur in the
event any of the provisions of this Agreement were not performed in accordance
with the terms hereof and that such damage would not be adequately compensable
in monetary damages. Accordingly, the parties hereto shall be entitled to an
injunction or injunctions to prevent breaches of this Agreement, to enforce
specifically the terms and provisions of this Agreement exclusively in the Court
of Chancery or other federal or state courts of the State of Delaware and to
require the resignation of the New Director from the Board pursuant to Section
1(e), in addition to any other remedies at law or in equity, and each party
agrees it will not take any action, directly or indirectly, in opposition to
another party seeking relief. Each of the parties hereto agrees to waive any
bonding requirement under any applicable law, in the case any other party seeks
to enforce the terms by way of equitable relief.  This Section 8 is not the
exclusive remedy for any violation of this Agreement.  Furthermore, each of the
parties hereto (a) consents to submit itself to the personal jurisdiction of the
Court of Chancery or other federal or state courts of the State of Delaware in
the event any dispute arises out of this Agreement or the transactions
contemplated by this Agreement, (b) agrees that it shall not attempt to deny or
defeat such personal jurisdiction by motion or other request for leave from any
such court, (c) agrees that it shall not bring any action relating to this
Agreement or the transactions contemplated by this Agreement in any court other
than the Court of Chancery or other federal or state courts of the State of
Delaware, and each of the parties irrevocably waives the right to trial by jury,
and (d) irrevocably consents to service of process by a reputable overnight mail
delivery service, signature requested, to the address set forth in Section 10 or
as otherwise provided by applicable law. THIS AGREEMENT SHALL BE GOVERNED IN ALL
RESPECTS, INCLUDING VALIDITY, INTERPRETATION AND EFFECT, BY THE LAWS OF THE
STATE OF

9

--------------------------------------------------------------------------------

DELAWARE APPLICABLE TO CONTRACTS EXECUTED AND TO BE PERFORMED WHOLLY WITHIN SUCH
STATE WITHOUT GIVING EFFECT TO THE CHOICE OF LAW PRINCIPLES OF SUCH STATE.

9.Entire Agreement; Amendment; Waiver. This Agreement contains the entire
agreement and understanding of the parties with respect to the subject matter
hereof and supersedes any and all prior and contemporaneous agreements,
memoranda, arrangements and understandings, both written and oral, between the
parties, or any of them, with respect to the subject matter hereof. This
Agreement may be amended only by an agreement in writing executed by the parties
hereto, and no waiver of compliance with any provision or condition of this
Agreement and no consent provided for in this Agreement shall be effective
unless evidenced by a written instrument executed by the party against whom such
waiver or consent is to be effective. No failure or delay by a party in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise thereof preclude any other or
further exercise thereof or the exercise of any right, power or privilege
hereunder.

10.Notices. All notices, consents, requests, instructions, approvals and other
communications provided for herein and all legal process in regard hereto shall
be in writing and shall be deemed validly given, made or served, when delivered
in person or sent by overnight courier, when actually received during normal
business hours at the address specified in this Section 10:

If to the Company:Tivity Health, Inc.

701 Cool Springs Boulevard

Franklin, Tennessee 37067

Attention: Chief Legal Officer

Facsimile: (615) 778-0436

Email:  legal@tivityhealth.com

 

With a copy (which shall not constitute notice) to:

Bass, Berry & Sims PLC

150 Third Avenue South

Suite 2800

Nashville, Tennessee 37201

Attention: J. Page Davidson

Scott W. Bell

Telephone: (615) 742-6253

(615) 742-7942

Facsimile: (615) 742-2753

(615) 742-0458

Email: pdavidson@bassberry.com

sbell@bassberry.com

 

10

--------------------------------------------------------------------------------

If to the Altaris Group:Altaris Capital, L.P.

10 East 53rd Street, 31st Floor

New York, New York 10022

Attention: Daniel Tully

Email: daniel.tully@altariscap.com

Facsimile: (212) 931-0236

With a copy (which shall not constitute notice) to:

Schiff Hardin LLP

233 S. Wacker Drive, Suite 7100

Chicago, Illinois 60606

Attention: Steve E. Isaacs, Esq.

Telephone: (312) 258-5654

Facsimile: (312) 258-5600

Email: sisaacs@schiffhardin.com

 

11.Severability. If at any time subsequent to the date hereof, any provision of
this Agreement shall be held by any court of competent jurisdiction to be
illegal, void or unenforceable, such provision shall be of no force and effect,
but the illegality or unenforceability of such provision shall have no effect
upon the legality or enforceability of any other provision of this Agreement.

12.Counterparts. This Agreement may be executed in two or more counterparts
either manually or by electronic or digital signature (including by facsimile or
electronic mail transmission), each of which shall be deemed to be an original
and all of which together shall constitute a single binding agreement on the
parties, notwithstanding that not all parties are signatories to the same
counterpart.

13.No Third Party Beneficiaries; Assignment. This Agreement is solely for the
benefit of the parties hereto and their successors and is not binding upon or
enforceable by any other persons. No party to this Agreement may assign its
rights or delegate its obligations under this Agreement, whether by operation of
law or otherwise, and any assignment in contravention hereof shall be null and
void. Nothing in this Agreement, whether express or implied, is intended to or
shall confer any rights, benefits or remedies under or by reason of this
Agreement on any persons other than the parties hereto, nor is anything in this
Agreement intended to relieve or discharge the obligation or liability of any
third persons to any party.  

14.Interpretation and Construction. When a reference is made in this Agreement
to a Section, such reference shall be to a Section of this Agreement, unless
otherwise indicated. The headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement. Whenever the words “include,” “includes” and “including” are
used in this Agreement, they shall be deemed to be followed by the words
“without limitation.” The words “hereof, “herein” and “hereunder” and words of
similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement. The word “will”
shall be construed to have the same meaning as the

11

--------------------------------------------------------------------------------

word “shall.” The words “dates hereof” will refer to the date of this Agreement.
The word “or” is not exclusive. The definitions contained in this Agreement are
applicable to the singular as well as the plural forms of such terms. Any
agreement, instrument, law, rule or statute defined or referred to herein means,
unless otherwise indicated, such agreement, instrument, law, rule or statute as
from time to time amended, modified or supplemented. Each of the parties hereto
acknowledges that it has been represented by independent counsel of its choice
throughout all negotiations that have preceded the execution of this Agreement,
and that it has executed the same with the advice of said independent counsel.
Each party cooperated and participated in the drafting and preparation of this
Agreement and the documents referred to herein, and any and all drafts relating
thereto exchanged among the parties shall be deemed the work product of all of
the parties and may not be construed against any party by reason of its drafting
or preparation. Accordingly, any rule of law or any legal decision that would
require interpretation of any ambiguities in this Agreement against any party
that drafted or prepared it is of no application and is hereby expressly waived
by each of the parties hereto, and any controversy over interpretations of this
Agreement shall be decided without regards to events of drafting or
preparation.  

[Signature Pages Follow]

12

--------------------------------------------------------------------------------

Exhibit 10.1

 

IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement or
caused the same to be executed by its duly authorized representative as of the
date hereof.

 

TIVITY HEALTH, INC.

 

 

By:/s/Adam Holland

Name:Adam Holland

Title:CFO

 

 

--------------------------------------------------------------------------------

Exhibit 10.1

 

IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement or
caused the same to be executed by its duly authorized representative as of the
date hereof.

 

ALTARIS CAPITAL, L.P.

 

By:Altaris Partners, LLC, its

general partner

 

 

By:/s/ Daniel Tully

Name:Daniel Tully

Title:Manager

 

 

ALTARIS PARTNERS, LLC

 

 

By:/s/ Daniel Tully

Name:Daniel Tully

Title:Manager

 

 

 

/s/ George Aitken-Davies                                  

George Aitken-Davies

 

 

 

/s/ Daniel Tully

Daniel Tully

 

--------------------------------------------------------------------------------

 

 

Schedule A

Members of Altaris Group

Altaris Capital, L.P.

Altaris Partners, LLC

George Aitken-Davies

Daniel Tully

 

 